 


109 HR 251 IH: Preserving Educational Opportunities for Immigrant Children Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 251 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To assist aliens who were transplanted to the United States as children in continuing their education and otherwise integrating into American society. 
 
 
1.Short titleThis Act may be cited as the Preserving Educational Opportunities for Immigrant Children Act of 2005. 
2.Findings and purposes 
(a)FindingsCongress makes the following findings: 
(1)Many children are brought to the United States at a very young age by parents or other adults to accompany them during the adults’ stay in the United States. 
(2)In many such instances, parents or other adults traveling to the United States enter and or remain in this country without benefit of inspection or authorization to be present in the United States. 
(3)Many children brought to the United States by parents or other adults arrive in this country without the ability to make independent decisions about where they wish to live. Once in the United States, many such children also are incapable of independent living. 
(4)Because of the early age at which many children arrive in the United States, as they become older, they become fully integrated into American life, learning English and either losing or never acquiring the language of their native country. At the same time, many lose all ties to relatives in their country of origin or previous country of habitual residence. 
(5)Many such children attend public elementary and secondary schools in the United States. Often, they excel in academics and contribute to both their communities and the families with whom they live. 
(6)Current United States immigration laws do not provide the Attorney General with adequate flexibility to take into account the special humanitarian circumstances in which such transplanted alien children live. Consequently, such children are in danger of being removed to a country they do not know, an eventuality that would cause enormous disruptions in their lives and in the lives of their loved ones. 
(7)Current immigration laws effectively preclude States and units of local government from providing such children access to State systems of higher education. Consequently, many such children cannot continue their education upon graduating from high school. 
(b)PurposesThe purposes of this Act are— 
(1)to provide for aliens who, through no fault of their own, were brought to the United States as children, opportunities to regularize their status in the United States, attend college, and become contributing members of their communities in this country; and 
(2)to repeal certain legislative barriers that impede the ability of such aliens to become fully integrated into United States society. 
3.Definitions 
(a)Transplanted childAs used in this Act, the term, transplanted child means an alien who is described in section 101(a)(51) of the Immigration and Nationality Act (as amended by subsection (b) of this Act). 
(b)Amendment to the Immigration and Nationality ActSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following new paragraph: 
 
(51)The term transplanted child means an alien who has been granted cancellation of removal under section 240A(b)(3) or who has pending before the Attorney General an application for cancellation of removal under such section.. 
4.Restoration of State flexibility in providing in-State tuition for college-age alien children 
(a)RestorationThe Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1623) is amended by striking section 505. 
(b)ApplicabilityThe amendment made by subsection (a) shall apply to postsecondary education benefits provided on or after July 1, 1998. 
5.Eligibility of transplanted children for public benefitsSection 431(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is amended— 
(1)at the end of paragraph (6), by striking ; or and inserting a semicolon; 
(2)at the end of paragraph (7), by striking the period and inserting ; or; and 
(3)by adding after paragraph (7) the following new paragraph: 
 
(8)an alien who is a transplanted child, as defined in section 101(a)(51) of the Immigration and Nationality Act.. 
6.Authority of Attorney General to adjust status of certain children 
(a)In generalSection 240A(b) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)) is amended by— 
(1)redesignating paragraph (3) as paragraph (4); and 
(2)inserting after paragraph (2) the following new paragraph: 
 
(3)Special rule for aliens brought to the United States as children 
(A)AuthoritySubject to subparagraph (B), the Attorney General may cancel the removal of, and adjust to the status of an alien lawfully admitted for permanent residence, an alien who is inadmissible or deportable from the United States, if the Attorney General determines that— 
(i) 
(I)in the case of an alien who has not attained the age of 18, the alien has been physically present in the United States for a continuous period of not less than 3 years immediately preceding the date of such application and during such period the alien has been a person of good moral character; or 
(II)in the case of an alien who is 18 years of age or older, the alien has been physically present in the United States for a continuous period of not less than 5 years immediately preceding the date of such application, including at least 3 years of continuous residence before reaching 18 years of age and during such 5 year period the alien has been a person of good moral character; and 
(ii)the removal would result in extreme hardship to the alien, the alien’s child, or the alien’s parent. 
(B)Restrictions on authorityThe authority of the Attorney General under subparagraph (A) shall not apply to— 
(i)an alien who is inadmissible under section 212(a)(2)(A)(i)(I) or deportable under section 237(a)(2)(A)(i) (relating to crimes of moral turpitude) unless the Attorney General determines that the alien’s removal would result in extreme hardship to the alien, the alien’s child, or (in the case of an alien who is a child) to the alien’s parent; or 
(ii)an alien who is inadmissible under section 212(a)(3), or deportable under section 237(a)(2)(D)(i) or 237(a)(2)(D)(ii) (relating to security and related grounds).. 
(b)Conforming amendmentSection 240A(b) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)), is amended in paragraph (4) (as so redesignated by the amendment made by subsection (a)) by striking paragraph (1) or (2) each place it appears and inserting paragraph (1), (2), or (3).. 
 
